EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Rose on 06/7/2021.

The application has been amended as follows: 
1. (Currently Amended) A device for multiplexing encoded sub-streams, comprising:
an encoding device comprising one or more sub-stream encoders;
a plurality of decoders, each decoder configured to decode an encoded sub-stream; and
a multiplexer configured to:
receive a plurality of sub-streams from the one or more sub-stream encoders,
model, via the plurality of decoders, decoding of a decoding device decoding each sub-stream of the plurality of encoded sub-streams,
multiplex a first portion of a first sub-stream and a first portion of a second sub-stream into a single multiplexed stream in a first order, and
multiplex a second portion of the first sub-stream and a second portion of the second sub-stream into the single multiplexed stream in a second order responsive to the modeling indicating a corresponding decoder of the encoding device will require more data to decode a data word of the sub-stream.

2. (Original) The device of claim 1, wherein the single multiplexed stream lacks sub-stream identifiers.

3. (Canceled).

4. (Currently Amended) The device of claim [[3]] 1, wherein the multiplexer is further configured to model decoding of the sub-streams until a synchronization point is reached for all of the plurality of sub-streams.

5. (Original) The device of claim 4, wherein the multiplexer is further configured to determine that a buffer of the encoding device corresponding to a decoder decoding the second sub-stream requires more data before a buffer of the encoding device corresponding to a decoder decoding the first sub-stream requires more data.

6. (Original) The device of claim 5, wherein the multiplexer is further configured to append the second portion of the second sub-stream into the single multiplexed stream before the second portion of the first sub-stream, responsive to the determination that the buffer of the encoding device corresponding to the decoder decoding the second sub-stream requires more data.

7. (Canceled).

8. (Canceled).

9. (Currently Amended) The device of claim [[7]] 1, wherein the multiplexer is further configured to provide each portion of a sub-stream to a corresponding decoder of the encoding device responsive to the decoder requiring more data to decode a data word of the sub-stream; and wherein each portion of the plurality of sub-streams is multiplexed into the single multiplexed stream responsive to providing the portion to the corresponding decoder.

10. (Original) The device of claim 9, wherein at least two decoders of the encoding device require different amounts of data to decode data words of a corresponding at least two encoded sub-streams.

11. (Original) The system of claim 1, further comprising a multiplexing controller configured to model decoding of the plurality of sub-streams by a decoding device.

12. (Currently Amended) The system of claim 11, wherein the multiplexing controller comprises [[a]] the plurality of 

13. (Currently Amended) The system of claim 12, wherein each 

14. (Currently Amended) The system of claim 13, wherein the multiplexer is configured to multiplex the second portion of the first sub-stream and the second portion of the second sub-stream in the second order responsive to receipt of signals from a first 

15-20. (Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art of record was deemed to explicitly teach “responsive to the modeling indicating a corresponding decoder of the encoding device will require more data to decode a data word of the sub-stream”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARHAN MAHMUD/               Primary Examiner, Art Unit 2483